Per Curiam.

The respondent was admitted to practice by this court on June 28, 1950. In this proceeding to discipline him for professional misconduct the respondent moves to disaffirm and the petitioner cross-moves to affirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained the following charges of professional misconduct alleged against the respondent: In October, 1973, while representing the sellers of real property, he converted to his own use the purchasers’ $6,000 down payment, which was intended to be held in escrow by him until a mortgage commitment was obtained by the purchasers; he falsely advised counsel to the petitioner that he had held the $6,000 intact in his escrow account from October, 1973 until December, 1974; he later falsely advised counsel to the petitioner that the funds had not been improperly deposited into his escrow accounts or into his personal account; and he misled said counsel by suggesting to him that the $6,000 had been stolen.
After reviewing all of the evidence, we are in accord with the findings of the Referee. Petitioner’s cross motion to confirm the Referee’s report is granted and the respondent’s motion to disaffirm is denied.
In determining an appropriate measure of discipline we have taken into consideration the mitigating circumstances as expressed by the Referee and the fact that respondent ultimately made full restitution.
Accordingly, it is our opinion that respondent should be, and he hereby is, suspended from the practice of law for a period of six months, commencing September 1, 1977.
*510Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.